Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Christopher Dee Beshirs, Appellant                   Appeal from the 7th District Court of Smith
                                                     County, Texas (Tr. Ct. No. 007-1031-11).
No. 06-12-00108-CR        v.                         Opinion delivered by Chief Justice Morriss,
                                                     Justice Carter and Justice Moseley
The State of Texas, Appellee                         participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to reflect assessed
costs in the sum of just $513.00. We modify the withdrawal order to direct the withdrawal
limited to the sum of $10,513.00. As modified, we affirm the judgment of the trial court and the
withdrawal order.
       We note that the appellant, Christopher Dee Beshirs, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED APRIL 24, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk